ORDER
The petitioner, Shala J. Klutts-Espina (Espina/attorney) was stricken from the roll of attorneys on May 12, 1997, after voluntarily resigning from the Oklahoma Bar Association. On December 3, 2002, the attorney petitioned this Court for reinstatement as a member of the Oklahoma Bar Association. On February 27, 2008, a hearing was held before the Trial Panel of the Professional Responsibility Tribunal and the tribunal ree-ommended that the attorney be reinstated. Upon consideration of the matter, we find:
1) The attorney has met all the procedural requirements necessary for reinstate, ment in the Oklahoma Bar Association as set out in Rule 11, Rules Governing Disciplinary Proceedings, 5 0.8.2001, ch.1, app. I-A.
2) The attorney has established by clear and convincing evidence that she has not engaged in the unauthorized practice of law in the State of Oklahoma.
3) The attorney has established by clear and convincing evidence that she possesses the competency and learning in the law required for reinstatement to the Oklahoma Bar Association.
4) The attorney has established by clear and convincing evidence that she possesses the good moral character which would entitle her to be reinstated to the Oklahoma Bar Association.
IT IS THEREFORE ORDERED that the petition of Shala J. Klutts-Espina for reinstatement be granted. The costs associated with these proceedings in the amount of $342.52 has been paid.
IT IS FURTHER ORDERED that the attorney pay her 2008 Bar Association dues within 30 days of the date of this order. Reinstatement is conditioned upon the attorney's payment of these dues.
All Justices Concur.